Citation Nr: 0122074	
Decision Date: 08/07/01    Archive Date: 09/12/01

DOCKET NO.  00-18 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an effective date prior to January 9, 1999, 
for the resumption of additional disability compensation 
benefits for a child based on school attendance. 


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from May to July 1976 and 
from September 1977 to February 1978.  She performed 
additional service with the National Guard. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2000 determination of the Muskogee, 
Oklahoma Regional Office (RO) of the Department of Veterans 
Affairs (VA).  


FINDINGS OF FACT

1.  The veteran's daughter, [redacted] was born in May 1980 and 
attained her 18th birthday in May 1998; the appellant was 
paid additional compensation benefits for this daughter 
through May 1998, when [redacted] attained 18 years of age. 

2.  The veteran's completed VA Form 21-674b, School 
Attendance Report, for [redacted]'s enrollment in courses of 
study beginning in July 1997 was received in September 1999.  

3.  In June 2000, verification of [redacted]'s attendance was 
received from the school confirming that she was enrolled in 
a fall semester which began August 20, 1998 and a spring 
semester which began January 9, 1999.


CONCLUSION OF LAW

The criteria for an effective date prior to January 9, 1999, 
for the resumption of payment of additional compensation 
payments due to the dependence of the veteran's child, 
[redacted], beyond age 18, based on school attendance, have not 
been met.  38 U.S.C.A. § 5103A, 5110 (West 1991 and Supp 
2001); 38 C.F.R. § 3.667 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the result of a January 1981 rating decision, the 
veteran's combined disability rating was increased to 30 
percent, effective from June 30, 1980.  In a February 1981 
letter, the veteran was notified that she was also awarded 
additional compensation benefits for her spouse and children, 
one of whom was [redacted], who was born in May 1980.  

In November 1997, the veteran submitted a completed Status of 
Dependents Questionnaire, noting that she had two dependent 
children, [redacted] and [redacted].  

In October 1998, the veteran submitted a claim for increase.  
By a February 1999 rating action, the RO awarded increased 
ratings for several of the veteran's service-connected 
disabilities.  As a result, the combined disability rating in 
effect was increased to 50 percent, effective from October 8, 
1998.

In a February 1999 letter informing the veteran of that 
decision, the RO noted that she was being paid additional 
benefits for her spouse and [redacted].  The veteran was further 
informed that she should notify the RO immediately if there 
was any change in the status of her dependents.

In a statement date-stamped as having been received at the RO 
on September 30, 1999, the veteran requested "back pay" for 
[redacted] for the prior two years.  Accompanying that statement 
was a completed VA Form 21-674b, School Attendance Report, 
noting that [redacted] had attended school from July 30, 1997, to 
July 9, 1999.

A November 1999 Report of Contact noted that the veteran had 
been notified in a telephone message that the VA Form 21-674b 
had been received, but VA Form 21-674 was needed.  That form 
was sent to the veteran the same day.  

A completed VA Form 21-674, Request for Approval of School 
Attendance, was date-stamped as having been received at the 
RO on November 22, 1999.  That same form also bears a stamp 
dated January 21, 2000.  On that form, the veteran reported 
that [redacted] married on September 1, 1999.  The veteran 
reported that [redacted] was attending a school term which began 
in August 1999.  In the remarks section, the veteran 
indicated that she "need[ed] payment from June 1997 until 
Sept[ember 19]99 when [[redacted]] got married."

On a VA Form 21-674 dated March 28, 2000 and date stamped as 
received at the RO on April 3, 2000, the veteran reported 
that [redacted] had attended radiology school from August 18, 
1997, to July 9, 1999.  The veteran further reported that 
[redacted] had attended a different school during the last term 
which had begun in August 1999.  In the remarks section, the 
veteran indicated that she had "not claimed" benefits for 
[redacted] for two years and requested that she be awarded 
benefits for June 1997 to August 1999.

In an April 2000 letter, the RO informed the veteran that she 
had been paid an additional allowance for [redacted] until May 
1998 when [redacted] reached age 18.  The RO also requested that 
the veteran submit verification of [redacted]'s school attendance 
from the date of her 18th birthday until August 1999.  

A June 2000 Report of Contact noted that verification had 
been received confirming that [redacted] had attended a fall 
semester which began August 20, 1998, and a spring semester 
of study which began on January 9, 1999.  

In written statements and testimony before the undersigned 
Member of the Board sitting at the RO, the veteran asserted 
that she submitted the necessary information to the RO on 
several different occasions.  She maintains that the RO 
misplaced her paperwork.  The veteran also argued that the RO 
had not furnished her with necessary forms prior to [redacted]'s 
reaching the age of 18.

Based on the information furnished by the veteran, the RO 
resumed payment of additional VA disability benefits based on 
[redacted]'s school attendance for the period from February 1, to 
October 1, 1999.

VA regulations provide that additional compensation may be 
paid from an unmarried child's 18th birthday based upon 
school attendance if the child was at that time pursuing a 
course of instruction at an approved school and a claim for 
such benefits is filed within one year from the child's 18th 
birthday.  38 C.F.R. §§ 3.57(a)(iii), 3.667(a)(1).  
Compensation based upon a course which was begun after a 
child's 18th birthday may be paid from the commencement of 
the course if a claim is filed within one year from that 
date.  38 C.F.R. § 3.667(a)(2).  

Although the veteran claims that she submitted the 
appropriate information regarding [redacted]'s school attendance 
on numerous occasions, the record does not show that the 
necessary information regarding [redacted]'s school attendance 
after she reached age 18 was received at the RO until 
September 30, 1999.  The Board notes that the veteran has 
argued that she submitted dependent information in December 
1997.  Although it is unclear whether the veteran is 
referring to information regarding [redacted]'s educational 
plans, the Board points out that she was receiving additional 
benefits for [redacted], at that time as [redacted] had not yet 
reached age 18.  

The veteran was receiving additional compensation benefits on 
behalf of [redacted] until May 1998.  The RO resumed payment of 
additional benefits on behalf of [redacted]'s school attendance 
on February 1, 1999.  At issue, then, is whether that payment 
should have been resumed earlier.  There is no dispute as to 
the discontinuation of those benefits effective October 1, 
1999, based on [redacted]'s marriage in September 1999.

As noted hereinabove, evidence of [redacted]'s school attendance 
was received on September 30, 1999.  [redacted] reached age 18 on 
May 1998.  As such, a claim for additional VA disability 
compensation benefits based on [redacted]'s school attendance was 
not filed within one year from her 18th birthday.  As 
indicated hereinabove, compensation based upon a course which 
was begun after a child's 18th birthday may be paid from the 
commencement of the course if a claim is filed within one 
year from that date.  38 C.F.R. § 3.667(a)(2).  One year 
prior to September 1999 is September 1998, which could be the 
earliest possible date for the resumption of benefits.  The 
evidence includes verification that [redacted] was enrolled in an 
approved course which began in August 1998.  The September 
1999 claim was not, however, filed within one year of the 
commencement of the August 1998 course, thus, payments could 
not commence any earlier based on the August 1998 date.  
[redacted]'s attendance at the spring semester which commenced 
January 9, 1999, has been verified.  As the September 1999 
claim was received within one year of the commencement of 
that semester, payment of additional compensation based on 
[redacted]'s school attendance would be effective from that date, 
i.e., January 9, 1999.  

Pursuant to the provisions of law governing the initiation of 
payment of benefit awards, payments commenced on the first 
day of the calendar month immediately following the month in 
which the award became effective, i.e., on February 1, 1999.  
38 U.S.C.A. § 5111 (West 1991); 38 C.F.R. § 3.31 (2000). 

With regard to the veteran's contention that the RO did not 
send her any forms or regarding the conditions for continued 
entitlement to compensation benefits three months prior to 
[redacted]'s 18th birthday, the Board observes that the law 
provides that "[t]he presumption of regularity supports the 
official acts of public officers and, in the absence of clear 
evidence to the contrary, courts presume that they have 
properly discharged their official duties."  Gold v. Brown, 
7 Vet. App. 315, 319 (1995) (emphasis added).  VA Manual M21-
1, Part 4, Chapter 14, Part 14.01, provides that a VA Form 
21-674c, Request for Approval of School Attendance form will 
be generated for each child approximately three months prior 
to the child's 18th birthday.  While the appellant has 
testified that she never received this letter, as a matter of 
law, her testimony, standing alone, is insufficient to 
overcome the presumption of regularity that VA actually sent 
the letter and that it was received by the appellant.  In 
this respect, it is well to note that no letter was returned 
to VA as undeliverable.  Simply put, without more, the 
appellant's testimony is not clear evidence to the contrary.  
Butler v. Principi, 244 F.3d 1337, 1340-41 (Fed. Cir. 2001); 
Link v. West, 12 Vet. App. 39, 47 (1998). 

As the preponderance of the evidence is against the claim for 
earlier effective date, the benefit of the doubt doctrine is 
not for application.  38 U.S.C.A. § 5107(a).

In reaching this decision the Board acknowledges the 
assertion that if additional compensation cannot be paid from 
the start of the August 1998 semester then compensation 
should be paid from the first day of the month following the 
month in which the claim was received, i.e., October 1, 1998.  
The Board finds, however, that the provisions of 38 C.F.R. § 
3.400 (2000) preclude payment of additional compensation 
prior to January 9, 1999.

The Board is aware that the recent enactment of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), significantly adds to and amends the statutory 
law concerning VA's duty to notify and assist claimants in 
processing claims for VA benefits.  In this case, the veteran 
was notified in June 2000 of the reasons and bases for the 
denial of her claim.  She was further notified in the August 
2000 statement of the case.  Thus, VA has no outstanding duty 
to inform the veteran that any additional information or 
evidence is needed to substantiate the claim.  

Finally, the veteran has submitted evidence and argument in 
support of her claim and has not referenced any unobtained 
evidence that might aid her claim or that might be pertinent 
to the bases of the denial of this claim.  Accordingly, the 
Board finds that the duty to assist has been fulfilled.  
38 U.S.C.A. § 5103(A) (West Supp. 2001). 


ORDER

An effective date prior to January 9, 1999, for the 
resumption of additional disability compensation benefits for 
a child based on school attendance is denied.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

